DAUKSCH, Judge.
This matter is before us upon a petition for writ of prohibition and a “Preliminary Response.” Based upon those pleadings and the appendix to the petition, the writ is granted. The declaration of the respondent that he cannot honestly and fairly try a case with a particular attorney is sufficient to have him grant, without further hearing, a motion for recusal. It is apparent from the record provided by the petitioners, which is unrefuted by the response, that respondent should not preside over any cases involving the law firm of Maher, Overchuck, Langa and Lobb. Thus, he is hereby prohibited from doing so in this case.
Writ granted.
COBB, C.J., and FRANK D. UP-CHURCH, Jr., J., concur.